Citation Nr: 0001891	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for infectious 
hepatitis.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1965 to February 
1969, and again from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
infectious hepatitis with an assigned noncompensable 
evaluation effective from October 1996.  The case is ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran incurred infectious hepatitis during service 
in June 1971 but this disease was acute, transitory and 
resolved without residual prior to the veteran's separation 
from service in January 1973.  

3.  More recent liver function studies show that the veteran 
has, some time during his life, had both hepatitis A and 
hepatitis B and that both diseases are now resolved without 
chronic residual.  

4.  There is no competent clinical evidence which shows or 
suggests that the veteran has demonstrable liver damage with 
mild gastrointestinal disturbance secondary to infectious 
hepatitis which was sustained during military service.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible. The U.S. Court 
of Appeals for Veterans Claims (Court) states that all claims 
for increased evaluations are well grounded since they are 
considered to be new claims.  While this claim has been 
titled as one for an increased rating (and that is certainly 
the veteran's desire), because the veteran in this case 
disagreed with the initially assigned noncompensable 
evaluation in a rating action which initially granted service 
connection for infectious hepatitis, the Court has held that 
this case remains an "original claim" and is not a new claim 
for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, says the Court, separate compensable 
evaluations must be assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal.  While the Board is 
mindful of the Fenderson decision, for the following reasons 
and bases, the Board finds that a compensable evaluation is 
not warranted at any time during the pendency of this appeal.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disease in claims for disability compensation.  The 
provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria assigned, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Infectious hepatitis with marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks' duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy warrants a 100 percent evaluation.  Infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warrants a 60 percent evaluation.  Infectious 
hepatitis with minimal liver damage with associated fatigue, 
anxiety and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures warrants a 30 percent evaluation.  
Infectious hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Infectious hepatitis which is healed and 
nonsymptomatic is noncompensable.  38 C.F.R. § 4.144, 
Diagnostic Code 7345.  

Facts:  Service medical records from June 1971 record the 
veteran had developed an easy fatigability approximately 
1.5 months earlier.  Thereafter, he developed anorexia, 
nausea, fever and dark urine.  He was admitted to a hospital 
and laboratory testing revealed infectious hepatitis.  
Physical examination of the head, ears, eyes, nose and throat 
was within normal limits except for slight scleral icterus.  
The admission record states that the veteran felt well on 
admission and remained so throughout hospitalization.  He was 
scheduled for transfer from Japan to the United States at 
which time liver function studies were still abnormal.  
However, administrative procedures prolonged the veteran's 
actual evacuation.  During the following two weeks he 
continued to feel entirely well and repeat blood studies at 
the end of this delay showed SGOT at 50 and bilirubin at 
1.5 mg. percent and in view of entirely normal liver function 
studies and the veteran's desire to return to duty, he was 
returned to overseas duty rather than evacuated.  The 
diagnosis from this hospitalization was infectious hepatitis 
and also chemical diabetes mellitus (which might not persist 
following hepatitis).  There are no service medical records 
showing any further problems with infectious hepatitis or any 
chronic residuals of hepatitis which was apparently resolved 
in June 1971.  The January 1973 physical examination for 
separation noted that the veteran had had hepatitis two years 
earlier, but specifically reported that there was no 
abnormality of his liver.  This examination report noted that 
the veteran was status-post hepatitis but that he had a 
complete recovery.  

In December 1996, the veteran was provided a VA examination 
during which he denied any blood disorders except 
hepatitis A.  He complained of occasional right quadrant pain 
one or two days per month.  He had good physical activity and 
good general health.  Liver function studies were performed 
in conjunction with his examination and were reported as 
being entirely normal.  The only diagnosis from this 
examination was mild polycythemia, which was a high red blood 
cell count.  

In his notice of disagreement and later in his substantive 
appeal, the veteran stated his belief that there was 
"sufficient medical evidence" demonstrating liver damage with 
gastrointestinal disturbance supporting an award of a 
compensable evaluation.  He did not, however, submit any 
clinical evidence specifically demonstrating any amount of 
liver damage or gastrointestinal disturbance attributable to 
past hepatitis infection. 

He did submit private medical records from August 1987 which 
contained a final diagnosis of nephrolithiasis (renal 
calculi), urinary tract infection, and diabetes mellitus.  
This record noted that the veteran had a past history of 
Hansen's disease for which he received medication as well as 
a "questionable diagnosis of chronic persistent hepatitis 
with a known past diagnosis of hepatitis B."  However, blood 
cultures were obtained in conjunction with this private 
examination and were interpreted as being negative.  An 
intravenous pyelogram was performed which suggested a 
ureteral obstruction in the left ureter.  Other testing 
demonstrated a calcification in the pelvis, most likely a 
phlebolith, however, ureterolithiasis could not be excluded.  
Another private medical record of the same date noted that 
the veteran's medical history included diabetes mellitus, 
hepatitis B and tuberculoid Hansen's disease diagnosed in 
1975.  

The veteran was provided another VA examination in March 1998 
which noted no vomiting, hematemesis or melena.  The liver 
was tender on palpation but no functional liver damage of any 
kind was identified.  Liver function studies including 
serologies were performed and these serologies clearly 
revealed that the veteran had had both hepatitis A and 
hepatitis B at some time during his life.  The diagnosis from 
examination was a history of hepatitis A and a history of 
hepatitis B with liver tenderness.

Analysis:  A clear preponderance of the evidence on file is 
against a compensable evaluation for service-connected 
infectious hepatitis at any time during the pendency of this 
appeal.  There is no clinical or other competent evidence on 
file which in any way demonstrates that the episode of acute 
hepatitis during service resulted in liver damage.  Instead, 
the clinical evidence on file clearly reflects that the 
episode of hepatitis during service resolved without any 
residual impairment.

The type of hepatitis incurred in service in June 1971 is not 
identified by any other description than "infectious."  
However, the service medical records show that this acute 
episode of hepatitis during service resolved during 
hospitalization such that the veteran's transfer back to the 
United States from overseas was canceled and he was returned 
to duty.  The service medical records clearly show that this 
episode of infectious hepatitis was acute and transitory and 
that it resolved without any residual impairment prior to the 
veteran's separation from service in January 1973.  The 
physical examination for separation completed at that time 
noted the prior acute episode of hepatitis but recorded no 
abnormality of the liver or any other residual.

The veteran's recent serologies reflect that the veteran has, 
some time in his life, had both hepatitis A and hepatitis B.  
In any event, both hepatitis A and B resolved without 
demonstrated residual liver damage.  While the physician who 
examined the veteran for liver disease in March 1998 noted 
that the liver was tender to palpation, the schedular 
requirements for a 10 percent rating for infectious hepatitis 
require demonstrable liver damage with mild gastrointestinal 
disturbance.  The physician, after examination of the veteran 
and review the serologies, diagnosed hepatitis by history 
only.  While he indicated that Hepatitis B was productive of 
liver tenderness, he did not identify any demonstrable liver 
damage.  In the absence of demonstrable liver damage, a 
compensable evaluation for infectious hepatitis is not 
warranted.


ORDER

Entitlement to a compensable evaluation for infectious 
hepatitis is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

